IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                             October 14, 2009

                                          No. 07-20798                    Charles R. Fulbruge III
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellant
v.

REGINALD KEITH HAGEN,

                                                      Defendant - Appellee




                      Appeal from the United States District Court
                           for the Southern District of Texas
                                   (4:07-CR-222-ALL)


Before HIGGINBOTHAM, and STEWART, Circuit Judges, and FELDMAN,
District Judge.*
PER CURIAM:**
       On May 31, 2007, Reginald Keith Hagen was charged with possession of
firearms and making false statements or representations to a licensed firearms
dealer in violation of Title 18 U.S.C. §§ 922(g)(9), 924(a)(2), 922(a)(6), 924(a)(2)
and 924(a)(1)(A). The government alleged that Hagen had been convicted of a



       *
            District Judge, Eastern District of Louisiana, sitting by designation.
       **
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                          No. 07-20798

misdemeanor crime of domestic violence, and as a result made a false statement
on ATF Form 4473 in order to purchase two firearms.
      Hagen moved to dismiss the indictment on the grounds that he was
convicted for “assault of a family member” under Texas Penal Code § 22.01(a)(1)
and (b)(2) which he argues does not qualify as a “misdemeanor crime of domestic
violence” under 18 U.S.C. § 921(a)(33)(A). The district court granted the motion.
The district court relied on this court’s ruling in United States v. Villegas-
Hernandez,1 in deciding to not follow United States v. Shelton.2 We agree with
the district court and AFFIRM the dismissal of the indictment.




      1
          468 F.3d 874 (5th Cir. 2006).
      2
          325 F.3d 553 (5th Cir. 2003).

                                               2